DETAILED ACTION
	Receipt is acknowledged of Applicants’ amendments to the claims and remarks, filed on 5 February 2021. 
The rejection under 35 USC 112(a) cited in the previous Office action is withdrawn in view of the amendments to the claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Interpretation
	Currently amended claim 1 is directed to a composition comprising a micronized-formulation of NSAID particles, wherein the particles and composition are carrier-free.  Functional limitations of claim 1 include “wherein the composition has a respirable fraction (RF) value of at least 50%” and “wherein the NSAID possesses anti-inflammatory and antimicrobial activities.”  The limitation “for treating or ameliorating inflammation and/or treating a disease in a subject in need thereof” is considered to be an intended use of the claimed composition.   Please note that the claim uses the transition phrase “comprises” and is thus open to any element not explicitly recited in the claim.  
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10, 13, 18, and 56-60 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0065219 (“Bosch”) in view of US 2012/0160944 (“Dodd”) (both references cited on the IDS filed on 22 November 2017).
Bosch teaches methods for making inhalable composite particles comprising a pharmaceutically-active agent (see, e.g., abstract).
Regarding claim 1, while not in an example or embodiment, Bosch explicitly teaches the inhalable composition may comprise an NSAID (see [0242]).  Regarding the limitation of claim 1, “wherein the NSAID possesses anti-inflammatory and antimicrobial activities,” “‘Products of identical chemical composition cannot have mutually exclusive properties.’  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  See MPEP 2112.01.
Regarding the “carrier-free” limitation of claim 1, Bosch discloses such carriers as optional, not required.  For example, [0230] of Bosch states, 
In one aspect, the invention relates the manufacture of a medicament comprising the disclosed composite particles comprising a pharmaceutically active agent and a millable grinding matrix. In a further aspect, the medicament can further comprise one or more of each of a pharmaceutically acceptable carrier, milling aid, facilitating agent, pharmaceutically acceptable excipients, or other agents commonly used in the preparation of pharmaceutically acceptable inhaled compositions.

Thus, as noted in the first sentence above, Bosch requires (a) a pharmaceutically active agent; and (b) a millable grinding matrix.  In a further embodiment, “the medicament can further comprise one or more of each of a pharmaceutically acceptable carrier, milling aid, facilitating agent, pharmaceutically acceptable excipients, or other agents commonly used in the preparation of pharmaceutically acceptable inhaled compositions.”  Emphasis added.  Thus, while Bosch does disclose an embodiment where a pharmaceutically acceptable carrier may be used, this embodiment is optional and the required medicament does not contain a pharmaceutically acceptable carrier.   
Regarding claims 1 and 2, treatment of infectious disease is taught (see [0250]).
Regarding claim 5, an average particle size of about 50 nm to about 3 micrometers is disclosed (see [0228]).
Regarding claim 10, the NSAID may be ibuprofen (see [0320]).
Regarding claims 1 and 13, antibacterial agents are disclosed (see [0318]).
Regarding claims 1 and 18, hydrocortisone is taught (see [0313]).
While Bosch teaches the claimed average particle size (see above), it does not teach the micronized form of claim 1.
Regarding claim 57, the powder is free-flowing (see, e.g., [0199]).  
Regarding claims 58 and 59, surfactants such as Tween 80 are disclosed (see, e.g., [0132]).  
Regarding claim 60, ciprofloxacin is disclosed (see [0313]).
The process of micronizaiton in claim 1 and air jet-milling recited in claim 3 is not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
	In any event, Bosch teaches air jet-milling (see, e.g., [0070]) and Dodd teaches micronized NSAIDS, such as indomethacin (see [0066] and [0432]).  Dodd explains that a blend using the disclosed invention (including micronization – see, e.g., [0138]) has superior powder flow properties compared to the powder flow properties of a blend manufactured using a conventional process (see [0155]).
	Regarding the newly added property to claim 1 and the properties recited in claims 13 and 56, Applicants’ composition, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the inhalable composition of claim 1, as taught by Bosch in view of Dodd.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because delivery of drugs via inhalation is beneficial in that inhalation is the optimal route of administration to achieve sufficiently high levels of drug in some disease states, certain agents delivered via inhalation can produce fewer systemic side effects, without compromising efficacy, and drugs intended for systemic activity may be delivered via inhalation to take advantage of the high surface area of the lungs, providing rapid drug absorption into the systemic circulation without first pass metabolic effects associated with oral administration, as explained by Bosch (see [0002]).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to use NSAID in micronized form because the resulting composition has superior powder flow properties compared to the powder flow properties of a blend manufactured using a conventional process (see above).
*
Claims 1 and 8 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0065219 (“Bosch”) in view of US 2012/0160944 (“Dodd”) further in view of US 2014/0326812 (“Dodd II”), as applied to claim 8.  All references cited on the IDS filed on 22 November 2017.
	Bosch and Dodd are discussed above.
	Bosch differs from the instant claims in that it does not explicitly teach the angle of repose recited in claim 8.  However an angle of repose of less than 45 degrees is known in the art, as shown by Dodd II (see Figure 16 (J-M) and Example 20).  
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the inhalable composition of claim 1, wherein the composition comprises an NSAID jet milled to create an angle of repose of less than 45 degrees, and further comprises a preservative, as taught by Bosch in view of Dodd, further in view of Dodd II.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because delivery of drugs via inhalation is beneficial in that inhalation is the optimal route of administration to achieve sufficiently high levels of drug in some disease states, certain agents delivered via inhalation can produce fewer systemic side effects, without compromising efficacy, and drugs intended for systemic activity may be delivered via inhalation to take advantage of the high surface area of the lungs, providing rapid drug absorption into the systemic circulation without first pass metabolic effects associated with oral administration, as explained by Bosch (see [0002]).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to use NSAID jet milled to create an angle of repose of less than 45 degrees because it results in a powder having handling characteristics that are superior to those of powders made by conventional size reduction processes, as taught by Dodd II (see [0025]).
*
Claims 1, 20, 21, and 55 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0065219 (“Bosch”) in view of US 2012/0160944 (“Dodd”) further in view of US 2004/0018252 (“Shahinian”), as applied to claims 20, 21, and 55.   All references cited on the IDS filed on 22 November 2017.
	Bosch and Dodd are discussed above.
	Bosch differs from the instant claims in that it does not explicitly teach an acid to reduce the pH of the composition for inhalation.
Shahinian teaches inhalable preparations (see, e.g., abstract).
Shahinian teaches the use of a pharmaceutically acceptable acid to reduce the pH of the composition for inhalation to a pH of about 2.5 (see, e.g., [0011]), suggesting claims 20 and 21.
	Shahinian explains that a low pH is important for the purpose of self-preservation of the medication (see 0042]).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the inhalable composition of claim 1, and further comprising a pharmaceutically acceptable acid, as taught by Bosch in view of Dodd, further in view of Shahinian.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because delivery of drugs via inhalation is beneficial in that inhalation is the optimal route of administration to achieve sufficiently high levels of drug in some disease states, certain agents delivered via inhalation can produce fewer systemic side effects, without compromising efficacy, and drugs intended for systemic activity may be delivered via inhalation to take advantage of the high surface area of the lungs, providing rapid drug absorption into the systemic circulation without first pass metabolic effects associated with oral administration, as explained by Bosch (see [0002]).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to add a pharmaceutically acceptable acid to reduce the pH of the composition because it is important for the purpose of self-preservation of the medication, as taught by Shahinian (see above).
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 5 February 2021 have been fully considered but they are not persuasive.  
Applicant cites [0044] of the published application for the proposition that “the instant application teaches that micronization without the inclusion of a grinding matrix is capable of forming particles that form a free flowing powder with superior aerosol properties.”  See remarks, page 6.
In response, Examiner respectfully notes that [0044] of the instant published application refers to the benefits of jet milling in improving powder flow.  The paragraph makes no mention of a grinding matrix or any other material.  As noted in the substantive rejection, Bosch teaches air jet-milling (see, e.g., [0070]).
Citing paragraphs [0080] and [0081], Applicant argues that “the instant invention is directed to particles that contain only NSAID without any carriers, excipients or grinding matrices used in the milling process.”  See remarks, page 6.      
At the outset, Examiner respectfully notes that the claims are directed to a composition, not a milling process.  Additionally, the claims use the open transition phrase “comprises” and thus do not preclude, e.g., excipients or grinding matrices.  Claim 1 has a proviso stipulating that the composition is carrier-free, however, as noted in the substantive rejection, Bosch teaches carrier excipients as optional, not required ingredients.  
As noted previously (see Final rejection mailed on 13 November 2019), the instant specification distinguishes a “carrier” from a “grinding matrix.”  For example, the instant specification describes a “carrier” as an excipient such as lactose which is bound to the drug in a binary formulation (see, e.g., [0010] and [0017]).  A similar definition of “carrier excipient” is provided by Bosch (see [0030]).  In contrast, the instant specification states that carrier-free formulations may be formulated by adding a grinding matrix, which the specification explains is beneficial for preventing aggregation (see [0221] of the published application).  The instant specification goes on to state that the grinding matrix may be formulated into the final formulation (see [0221]).  
Applicant states that the combination of Bosch and Dodd I does not teach or suggest a composition having a respirable fraction (RF) value of at least 50%.  See remarks, page 7.
	As noted above, “respirable fraction” is a functional limitation which does not provide any structure to the claim.  As indicated in the substantive rejection, Bosch teaches a “carrier excipient” as an optional, not required ingredient.  Also as noted in the substantive rejection, the claimed composition contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  
Applicant argues, “whether referred to as a carrier or a millable grinding matrix, the Bosch composite particles contain an inactive component in addition to the active pharmaceutical agent.  In contrast, the particles of the claimed invention contain only the active agent and are carrier-free.”  See remarks, page 7.  
At the outset, Examiner respectfully notes that “an inactive” component is not precluded from the instant claims as the claims use the transition phase “comprising”.  While the only structural limitation in independent claim 1 micronized NSAID particles, wherein the particles and composition are carrier-free, the claim is open to any element other than a carrier because of the use of the open transition phrase “comprising.”
Regarding Bosch’s teaching of carriers, as noted previously, Bosch teaches carrier excipients as optional, not required ingredients.  Indeed, the language of Bosch quoted by Applicant indicates as much.  For example, [0066] states, “[I]f a carrier excipient is required…” (emphasis added).  Use of the conditional conjunction “if” indicates that a carrier excipient is optional.  Regarding Applicant’s statement that [0013] of Bosch states that the millable grinding matrix can be lactose, as explained above, Bosch explicitly distinguishes a millable grinding matrix from a “carrier excipient” and defines a “carrier excipient” as “a pharmaceutical excipient suitable for use in an orally inhaled formulation that may be combined with an inhalable composite particle to produce a formulation for therapeutic use.”    
*  *  *  *  *
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615